t c memo united_states tax_court william h stockton petitioner v commissioner of internal revenue respondent docket no 18575-07l filed date william h stockton pro_se olivia j hyatt for respondent memorandum opinion jacobs judge the dispute between the parties concerns respondent’s enforced collection actions taken the filing of a lien and proposed to be taken intent to levy against petitioner to collect unpaid federal_income_tax liabilities additions to tax and associated interest for and as well as sec_6702 frivolous_return penalties imposed for and the issue is whether to sustain respondent’s determination to proceed with those proposed collection activities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in north carolina the tax_liabilities involved herein are the result of tax deficiencies additions to tax and associated interest for tax years inclusive and frivolous_return penalties for years and that respondent determined with respect to returns petitioner prepared or with respect to substitute returns respondent prepared on behalf of petitioner pursuant to sec_6020 the record does not enable us to state with certainty the years for which respondent prepared substitute returns notices of deficiency with respect to his income_tax were timely mailed to petitioner as follows on date for years and on date for year on date for year sec_2001 and sec_2002 and on date for year petitioner admitted that he received each of the aforementioned notices of deficiency petitioner did not judicially contest respondent’s determinations as set forth in the several notices of deficiency consequently respondent assessed deficiencies in income_tax additions to tax under sec_6651 and and and associated interest for each of the years at issue respondent also assessed frivolous_return penalties pursuant to sec_6702 for and thereafter respondent sent petitioner a notice_and_demand for payment of the deficiencies additions to tax penalties and associated interest on date respondent sent petitioner written notice that he intended to levy on petitioner’s assets to collect petitioner’s unpaid income_tax liabilities additions to tax and associated interest for on date respondent sent petitioner written notice of the filing of a federal_tax_lien with respect to petitioner’s unpaid income_tax liabilities additions to tax and associated interest for and the sec_6702 frivolous_return penalties for and on date respondent received from petitioner a request for a collection hearing sec_6330 hearing with respect to both the notice_of_intent_to_levy and the notice_of_federal_tax_lien filing on date respondent received another request from petitioner for a sec_6330 hearing with respect to both notices in his hearing request petitioner wrote i request collection alternatives including oic and payment schedule collection actions are inappropriate procedural defects by internal_revenue_service exist i want to see copies of the 90-day letter notice_and_demand letter form 17-a also summary record of assessment form 23-c or replacement form racs report and my form_4340 certificate of assessment and payments and proof that they were sent i contest the existence or the amount of the tax because i did not receive a notice_of_deficiency i also request proof of verification from the secretary that all applicable law and administrative procedures have been met pursuant to sec_6330 i am also notifying the service of my intention to make an audio recording of the hearing pursuant to sec_7521 the matter was assigned to settlement officer rosemary coleman on date settlement officer coleman sent petitioner a letter acknowledging receipt of his requests for a sec_6330 hearing the letter informed petitioner that his request for a hearing regarding the filing of the lien was timely and that the legal collection_period with respect to the lien filing would be suspended the letter went on to state that petitioner’s challenge to the proposed levy was not timely in that it was not received or postmarked within days of the notice_of_intent_to_levy therefore settlement officer coleman stated that petitioner could not have a sec_6330 hearing with respect to the proposed levy instead settlement officer coleman offered petitioner an equivalent_hearing petitioner was informed that the legal collection_period would not be suspended and levy action would not be prohibited settlement officer coleman further informed petitioner that he could not challenge his tax_liabilities because he had received notices of deficiency for all periods involved but had not petitioned the tax_court with respect thereto moreover petitioner was advised that the issues he raised are those that courts have determined are frivolous or appeals does not consider the letter advised petitioner that because the only issues he raised were frivolous he was not entitled to a face- to-face hearing instead petitioner was offered a telephone hearing to be held on date pincite a m petitioner was informed that he would be allowed a face-to-face conference with respect to any nonfrivolous issue provided respondent was advised of the nonfrivolous issue in writing or by telephone call to settlement officer coleman within days from the date of the letter petitioner was further informed that if he wished to discuss alternatives to the lien and intended levy he first had to complete form 433-a collection information statement for wage earners and self-employed individuals and file as yet unfiled federal_income_tax returns for years on date petitioner responded to settlement officer coleman’s letter petitioner did not identify any relevant nonfrivolous issues he wished to discuss at the collection hearing such as collection alternatives petitioner denied that his request for a hearing with respect to the levy was untimely additionally petitioner stated that he had a right to a face-to- face hearing with witnesses and that he intended to record the hearing in response on date settlement officer coleman sent petitioner a letter reiterating her position that petitioner did not qualify for a face-to-face hearing and informed petitioner that his conference call remained scheduled for date pincite a m petitioner did not contact settlement officer coleman at the designated time for his telephone conference consequently respondent’s appeals_office mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination on date the notice_of_determination conceded that petitioner had timely filed his request for a sec_6330 hearing for both the lien and the levy and it addressed both issues the notice_of_determination sustained the lien and the proposed levy actions an attachment to the notice by settlement officer coleman noted that she had reviewed the administrative file and verified that the requirements of all applicable law and administrative procedure had been met and that 1the notice stated that the levy hearing request was originally treated as untimely but upon review it was discovered that the due_date was on a sunday and that the request was received the following monday therefore the request was treated as timely the lien and levy actions appropriately balanced the need for efficient collection_of_taxes with the taxpayer’s concerns that the levy be no more intrusive than necessary the attachment stated that petitioner had not raised any collection alternatives and that he had not complied with his filing obligations thereafter petitioner timely filed a petition for review with this court in his petition petitioner asserted the following assignments of error petitioner requested a face-to-face hearing and respondent denied petitioner’s lawful request congress set forth three preconditions for a sec_6330 hearing petitioner must make a request within days and must state the purpose of the hearing which includes collection alternatives procedure irregularities spousal relief and tax_liabilities in some cases petitioner has met all three preconditions respondent’s interesting requirements to send in documents in advance of the hearing are impossible since petitioner does not know what the irs wants until she sic meets with the irs petitioner is not required to do these and did not respondent illegally denied a face-to-face meeting violating petitioner’s statutory and administrative rights the appeals settlement officer was not a person authorized to hold a sec_6330 hearing at trial petitioner continued to maintain that he was entitled to a face-to-face hearing and that a telephone hearing was insufficient when asked why he never responded to respondent’s letter stating he might qualify for a face-to-face hearing if he submitted in writing a list of nonfrivolous issues form 433-a and his unfiled tax returns petitioner stated i don’t feel like i need to provide those documents or provide those things until i go to the hearing continuing petitioner stated i don’t feel like i need to respond to that because first of all i’m not told to listen what an irs employee tells me to do i don’t know that she has the authority to do that to make these rules up you know i basically feel like she needed to state a statute and say here’s what the law says you need to do--i don’t know a standard of review discussion this case involves review of respondent’s determination to proceed with collection by way of lien and levy with respect to petitioner’s unpaid income_tax liabilities additions to tax and associated interest for as well as collection of petitioner’s sec_6702 frivolous_return penalties for and collection hearings concerning liens as well as those concerning levies are conducted in accordance with sec_6330 see sec_6320 after the commissioner issues a notice_of_determination following an administrative hearing the taxpayer has the right to petition this court for judicial review of the commissioner’s determination sec_6330 our review of the commissioner’s determination is subject_to the provisions of sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability if he received a notice_of_deficiency for the tax_year s in question or otherwise had an opportunity to dispute the underlying tax_liability sec_6330 in such a case we review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 if the taxpayer did not receive a notice_of_deficiency or did not have an opportunity to dispute the underlying tax_liability we review the liability de novo where it is properly placed in issue 115_tc_35 b petitioner’s income_tax_liability additions to tax and statutory interest for tax years petitioner received notices of deficiency for and with respect to his unpaid income_tax liabilities additions to tax and accrued interest he did not petition this court for redetermination of respondent’s determinations consequently respondent assessed the tax due petitioner is thus precluded from raising his income_tax liabilities in this proceeding and in that regard we review for abuse_of_discretion respondent’s determination with respect to both the notice_of_federal_tax_lien and the notice_of_intent_to_levy petitioner maintains that respondent erred ie abused his discretion in denying him the requested face-to-face sec_6330 hearing although a sec_6330 hearing may consist of a face-to-face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances see 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs sec_6330 hearings have historically been informal davis v commissioner supra pincite we have held that it is not an abuse_of_discretion if an appeals settlement officer denies a taxpayer’s request for a face-to-face sec_6330 hearing after determining that the hearing would not be productive because of the taxpayer’s frivolous or groundless arguments see huntress v commissioner tcmemo_2009_161 summers v commissioner tcmemo_2006_ ho v commissioner tcmemo_2006_41 moreover we have held it is not an abuse_of_discretion to proceed with collection where the taxpayer has not filed all required tax returns for prior years see summers v commissioner supra collier v commissioner tcmemo_2004_171 the record demonstrates that a face-to-face conference would not have been productive petitioner’s meeting request contained a blanket request for a collection alternative and a request to see copies of various procedural documents petitioner did not propose any specific collection alternative explain why he qualified for a collection alternative or file required federal_income_tax returns for respondent granted petitioner several opportunities to have a telephone collection hearing moreover petitioner was informed that he could qualify for a face-to-face hearing provided he first identified those relevant nonfrivolous issue s he intended to discuss despite these opportunities petitioner failed to respond and waived his right to a face-to-face hearing under these circumstances it was not an abuse_of_discretion for settlement officer coleman to conclude that a face-to-face hearing would not be productive see clark v commissioner tcmemo_2008_155 summers v commissioner supra see also 117_tc_183 petitioner refers to three cases in his petition to support his claim that the law requires an in-person hearing none of the cases does so in the first of these cases marett v commissioner tcmemo_2009_14 it was noted that this court had previously remanded the case to the commissioner’s appeals_office for a supplemental hearing because the commissioner had failed to address the fact that a failure to pay penalty assessed against the taxpayer had not been included in the notice_of_deficiency petitioner’s position is distinguishable from the taxpayer’s position in marett unlike the taxpayer in marett petitioner never stated a specific issue to discuss with respondent petitioner next refers to the case of shell v commissioner docket no 20188-05l we note that petitioner does not appear to be citing an opinion none was issued but rather to an order denying the commissioner’s motion for summary_judgment and pursuant to rule g court orders are not treated as precedent except as may be relevant for purposes of establishing the law of the case res_judicata collateral_estoppel or other similar doctrine none of which applies in this matter finally petitioner cites nelson v commissioner tcmemo_2009_108 in nelson at a hearing before the court the commissioner moved to have the matter remanded to the commissioner’s appeals_office for a face-to-face meeting because the taxpayer’s representative had been in an accident that rendered him a quadriplegic and the accident prevented the taxpayer from providing the materials that would have entitled him to a face-to-face meeting the circumstances in nelson are clearly distinguishable from petitioner’s position 2similarly rule c provides that opinions stated orally in accordance with rule a shall not be relied upon as precedent except as may be relevant for purposes of establishing the law of the case res_judicata collateral_estoppel or other similar doctrine c petitioner’s sec_6702 frivolous_return penalty for tax years and petitioner was assessed frivolous_return penalties pursuant to sec_6702 for and in other cases we have held that we have jurisdiction to review a notice_of_determination issued to a taxpayer under sec_6330 with respect to the sec_6702 frivolous_return penalty effective for determinations made after date see 130_tc_44 rice v commissioner tcmemo_2009_169 because no notice_of_deficiency was issued with respect to the sec_6702 frivolous_return penalty petitioner was entitled to raise the issue at his sec_6330 hearing however petitioner failed to raise this issue on form request for a collection_due_process_hearing and he did not raise it in his date letter to settlement officer coleman by not raising or bringing this issue to the attention of settlement officer coleman petitioner is precluded from raising this issue before us see 129_tc_107 118_tc_488 3petitioner’s first and only mention of the sec_6702 frivolous_return penalty was in a document submitted at trial titled supplement to petition for lien or levy action collection action supplement to petition for re-determination of notice_of_determination on cdph we took this document into the record only as a statement of petitioner’s position petitioner’s position statement davis associates llc v commissioner tcmemo_2008_ sec_301_6320-1 q a-f5 f q a-f5 proced admin regs moreover petitioner failed to inform settlement officer coleman of any ground on which the sec_6702 frivolous_return penalties should be set_aside were the penalties susceptible to challenge on the merits the only mention of the sec_6702 frivolous_return penalties is in petitioner’s position statement submitted at trial which simply states that he requests a hearing on the penalty necessary forms and instructions are requested d other matters considered at the sec_6330 hearing sec_6330 provides that the settlement officer must verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection be no more intrusive than necessary the notice_of_determination states that settlement officer coleman verified that the requirements of all applicable law and administrative procedure were met and determined that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns that the levy be no more intrusive than necessary consequently we are satisfied that the mandate of sec_6330 has been met we have considered all of petitioner’s arguments and to the extent not discussed herein conclude they are irrelevant and or without merit to reflect the foregoing decision will be entered for respondent
